Citation Nr: 1242319	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  04-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received with respect to a claim of service connection for a skin disease.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric disability other than PTSD, to include schizophrenia.

(The issue of whether there was clear and unmistakable error (CUE) in the Board's July 6, 2006 decision which denied entitlement to an effective date earlier than September 7, 2000 for the grant of service connection for PTSD is the subject of a separate decision of the Board)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from February and September 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the February 2003 decision, the RO denied the Veteran's petitions to reopen claims of service connection for a low back disability and a skin disease as new and material evidence had not been submitted.  In the September 2003 decision, the RO denied entitlement to service connection for a psychosis.

In July 2006, the Board remanded these matters for further development.

On several occasions, the Veteran requested a Board hearing before a Veterans Law Judge.  In March 2012, the Board remanded these matters to schedule the requested hearing.

A hearing was scheduled for a date in October 2012 and the Veteran was notified of the date and time of the hearing in a letter dated in August 2012.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to the Veteran's representative.  The Veteran failed to appear for the scheduled Board hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2012).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of whether new and material evidence has been received with respect to claims of service connection for a low back disability and a skin disease and entitlement to service connection for a psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a psychiatric disability other than PTSD was denied in Board decisions dated in April 1988, April 1990, and March 2000 as there was no medical evidence of any current psychiatric disability. 

2.  Evidence received since the March 2000 Board decision includes information that was not previously submitted to VA decision makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which is so significant that it has to be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's April 1988, April 1990, and March 2000 decisions denying the claim of service connection for a psychiatric disability are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a) (2012).

2.  The evidence received since the March 2000 Board decision is new and material and sufficient to reopen the claim of service connection for a psychiatric disability other than PTSD.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In light of the Board's favorable decision in reopening the claim of service connection for a psychiatric disability other than PTSD, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, a claim denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

For petitions to reopen previously denied claims received prior to August 29, 2001, new and material evidence is defined as evidence not previously submitted to VA decision makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it has to be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Effective August 29, 2001, a new definition of new and material evidence was adopted.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2012) (new criteria).

The new criteria only apply to applications to reopen a finally decided claim received by VA on or after August 29, 2001.  Id.  In this case, the petition to reopen the claim of service connection for a psychiatric disability other than PTSD was received in September 2000.  Thus, the August 2001 amendments do not apply.

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the Board denied the Veteran's claim of service connection for a psychiatric disability in April 1988 because there was no medical evidence of a current psychiatric disability.  It was determined that he had not received any psychiatric treatment since his discharge from service and that he had only been diagnosed as having possible paranoid personality disorder, which was a developmental problem for which service connection could not be granted.  The Board's decision was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R §§ 20.1100(a).

The Veteran attempted to reopen his claim of service connection for a psychiatric disability on several occasions and the Board denied his petitions to reopen in decisions dated in April 1990 and March 2000, as new and material evidence had not been submitted.  These Board decisions were also final when issued.  See Id.  Therefore, the Board will review the evidence submitted since the March 2000 Board decision in order to determine whether it is new and material.

Pertinent new evidence received since the March 2000 denial includes a September 2003 VA examination report which reflects that the Veteran was diagnosed as having a possible psychotic disorder, which was identified as likely being schizophrenia.  The Board finds that this additional medical evidence constitutes evidence that is both new and material under the old criteria, as the evidence reflects a current psychiatric disability other than PTSD.

The newly submitted medical evidence pertains to an element of the claim that was previously found to be lacking, namely a current psychiatric disability other than PTSD.  Further, the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Thus, as the additional evidence shows that the Veteran has been diagnosed as having a possible current psychiatric disability other than PTSD, the evidence is new and material and the claim is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a psychiatric disability other than PTSD is reopened, and the appeal is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the physician who conducted the September 2003 VA examination opined that in addition to PTSD, the Veteran appeared to have a psychotic disorder, which was identified as likely being schizophrenia.  No further explanation or reasoning for this conclusion was provided.  

The Veteran has reported several psychiatric stressors that occurred during his service in Vietnam.  These include witnessing the death of a fellow service member while attached to a harness during a helicopter extraction, burying a fellow service member's hand which had been amputated due to enemy fire, the storage of deceased service members' corpses in a refrigerator, the drowning of a fellow service member, performing overnight guard duty, and general combat experiences in Vietnam.  Psychiatric problems have reportedly persisted ever since service, but there is some evidence to the contrary.

The September 2003 VA examination is inadequate because the examiner did not provide any conclusive information as to whether the Veteran actually had a psychiatric disability other than PTSD and did not provide an opinion as to the etiology of any such disability.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
  
Thus, a remand is necessary to afford the Veteran a new VA psychiatric examination to determine the nature and etiology of any current psychiatric disability other than PTSD.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported on an "Authorization and Consent to Release Information" form (VA Form 21-4142), which was received by the agency of original jurisdiction (AOJ) in April 2012, that he was receiving physical therapy and orthopedic treatment at the VA Medical Center in Miami, Florida (VAMC Miami).  The most recent treatment records from this facility in the claims file are dated in June 2010.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  Any records of treatment for orthopedic problems may be relevant to the claim of service connection for a low back disability.  Also, any additional VA treatment records may contain evidence pertinent to the claim of service connection for a skin disease.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, in a letter received by the AOJ in August 2007, the Veteran reported that he had received treatment for back problems from Dr. London in Miami, Florida.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to the identified treatment records from Dr. London.  As any such records of treatment for back problems are directly relevant to the claim of service connection for a low back disability, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for psychiatric and low back disabilities and a skin disease at VAMC Miami from June 2010 to the present, and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete an authorization to obtain all records of his treatment for psychiatric and low back disabilities and a skin disease from Dr. London, and from any other sufficiently identified private treatment provider.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine whether he has any current psychiatric disability other than PTSD; and if so, whether the disability is related to service.  

All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that any current psychiatric disability other than PTSD (any psychiatric disability other than PTSD diagnosed since September 2000) had its onset in service, had its onset in the year immediately following service, is related to the Veteran's reported stressors in service, or is otherwise the result of a disease or injury in service?

In answering this question, the examiner should acknowledge and comment on all psychiatric diagnoses other than PTSD provided since September 2000, all of the Veteran's reported stressors in service, and his reports of psychiatric symptoms in the years since service.

For purposes of the above opinion, the Veteran's reports of stressors in service should be presumed to be accurate.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


